SUPREME CourT
OF
NevaDa

CLERK'S ORDER
(0) 1997 <ED

IN THE SUPREME COURT OF THE STATE OF NEVADA

 

DAVID P. BIESINGER, DPM, AN No. 83544
INDIVIDUAL,

Appellant,

r FILE

ABSOLUTE FOOT CARE
SPECIALISTS, A NEVADA = D
CORPORATION, MAR 03 2022

Respondent. 7

 

 

  

  

Be H A. BROWN

ORDER DISMISSING APPEAL

Cause appearing, appellant’s motion for a voluntary dismissal
of this appeal is granted. This appeal is dismissed. NRAP 42(b).
It is so ORDERED.

CLERK OF THE SUPREME COURT

ELIZABETH A. OE
Vi ~

BY:

ce: Hon. Mark R. Denton, District Judge
Paul M. Haire, Settlement Judge
Takos Law Group, Ltd.

Bailey Kennedy
Eighth District Court Clerk

0206815